Citation Nr: 0905381	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbosacral spine.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to an increased disability rating for 
service-connected right ankle arthritis, currently evaluated 
as 20 percent disabling.

5.  Entitlement to an effective date earlier than October 29, 
2004, for service-connected right ankle arthritis.


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1957.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

Procedural history

In a May 2004 rating decision, the RO granted the Veteran's 
August 2003 claim for entitlement to service connection for 
right ankle arthritis, and denied entitlement to service 
connection for hearing loss and tinnitus.  The RO received 
the Veteran's notice of disagreement (NOD) to the May 2004 
rating decision in February 2006.

In an August 2006 rating decision, the RO increased the 
Veteran's disability rating for his right ankle disability to 
20 percent disabling effective October 29, 2004, the date of 
VA medical treatment records indicated an increased 
disability.  The RO also deferred the decision on entitlement 
to service connection for bilateral knees and a back 
condition.  The Veteran disagreed with the assigned 
disability rating for his service connected right ankle and 
perfected an appeal.

In a November 2006 rating decision, the RO denied the 
Veteran's claims for entitlement to service connection for a 
bilateral knee condition and a back condition.  The veteran 
disagreed and timely appealed.

In a March 2007 statement of the case (SOC), the RO 
adjudicated the issue of entitlement to an earlier effective 
date for the increased disability rating for service-
connected right ankle arthritis.

At a January 2009 videoconference hearing, the Veteran, his 
spouse, and his attorney presented evidence and testimony in 
support of the Veteran's claims before the undersigned 
Veteran's Law Judge (VLJ).  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

Clarification of issue on appeal

For reasons expressed immediately below, the Board finds that 
this case presents two issues: (1) entitlement to an 
effective date relating back to the date the Veteran 
originally filed his claim, August 13, 2003, for entitlement 
to an increased disability rating for right ankle arthritis; 
and (2) entitlement to an increase disability rating for 
right ankle arthritis.  Although the two issues share some of 
the same basic facts, the issue regarding the effective date 
of the original claim is purely a procedural one, whereas the 
issue of an increased disability rating requires factual 
evaluation.

The RO granted an initial 10 percent disability rating for 
service-connected right ankle arthritis in the May 2004 
rating decision, making the effective date of the rating 
August 13, 2003.  The Veteran's counsel contends that the 
Veteran submitted a signed NOD dated February 18, 2005, to 
his service representative and that the representative either 
failed to file the document with VA or that VA lost the 
document.  The Veteran's counsel thus argues that the Veteran 
is entitled to an effective date of the original date of his 
claim, August 13, 2003.

The Veteran's counsel also contends that the Veteran is 
entitled to a disability rating higher than the currently 
assigned 20 percent disability rating based on evidence of 
record, and that he is entitled to an effective date earlier 
than the currently assigned effective date of October 24, 
2004.  

The Board notes that the two issues are not inextricably 
intertwined because the outcome of the increased rating claim 
is not dependent upon the outcome of whether the Veteran is 
entitled to an effective date of the original claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  Claims are intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto.  See Parker 
v. Brown, 7 Vet. App. 116 (1994). Such is not the case here.  

In this case, the issue of whether the Veteran is entitled to 
an effective date of when the original claim was filed will 
be determined solely on when the veteran filed his NOD with 
VA in opposition to the May 2004 rating decision.  That 
analysis does not include the assessment of evidence 
regarding the degree and nature of the veteran's right ankle 
disability at any time, including determining when the 
evidence may have supported an effective date for a higher 
disability rating.  Therefore, the Board will proceed to 
adjudicate the issue of whether the veteran is entitled to an 
effective date of his original claim, while remanding the 
increased disability rating claim.

Finally, in the January 2009 brief in support of the 
Veteran's claims, Veteran's counsel has apparently raised a 
claim for entitlement to service connection for foot 
injuries.  She contends that the medical evidence reveals the 
Veteran has suffered foot injuries in addition to his right 
ankle disability.  This matter is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for DJD of 
the lumbosacral spine, and bilateral knees, and entitlement 
to an increased disability rating for right ankle arthritis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO mailed the Veteran the May 2004 rating decision on 
May 24, 2004.  

2.  The Veteran's NOD for entitlement to an increased initial 
disability rating for right ankle arthritis was received by 
the RO on February 17, 2006.  

2.  The Veteran's claim for entitlement to an increased 
disability rating was received on February 17, 2006.


CONCLUSIONS OF LAW

1.  The May 2004 RO rating decision which assigned an 
effective date of August 13, 2003, is final as to the matter 
of an effective date for service connection of right ankle 
arthritis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302(a) (2008).

2. The veteran's current claim of entitlement to an earlier 
effective date for an increased disability rating for right 
ankle arthritis was not timely filed and must be dismissed. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2007); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he filed an NOD opposing the May 
2004 initial evaluation of a 10 percent disability rating for 
right ankle arthritis disability on February 18, 2005.  He 
states that he filled out the claim paperwork and submitted 
it in February 2005 through his representative and that 
either the representative did not file it or that it was 
filed and VA lost the NOD.  Either way, he submits that he 
should not be penalized for the failure of his representative 
or VA.  The Board will first consider preliminary matters and 
then render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The Veteran was informed in letters dated March 2006 and 
December 2008 of how VA determines an effective date.  
Moreover, as will be explained below, most of the salient 
facts in this case are not in dispute.

The crucial fact in dispute, whether the RO in fact received 
the Veteran's NOD in February 2005 as he alleges, hinges on 
what is already in the file.  The Veteran has not indicated 
that he can add anything to his contentions already of 
record.  
No amount of additional evidentiary development would thus 
avail the Veteran.  Therefore, no notice is necessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  The Board can not identify and 
neither the Veteran nor his attorney has contended that he 
will suffer any prejudice as a result of lack of notice or 
further assistance in this case as it regards this issue.  
All procedural notice preceded the final adjudication of the 
Veteran's claim.  Thus, the Veteran had a meaningful 
opportunity to participate in the adjudication of his earlier 
effective date.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2008).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
The Board notes that his attorney has submitted two legal 
arguments regarding the issue.

Relevant law and regulations

Effective date - NOD

Pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Pursuant to 38 U.S.C.A. § 7105(b)(1), a claimant or his or 
her representative must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  See also 38 C.F.R. 
§ 20.302(a).

Analysis

As noted above, the Veteran's counsel contends that the 
Veteran submitted a NOD dated February 18, 2005, and that VA 
lost the NOD.  She contends that a filing on or about this 
date would be within the one year period described by 
38 U.S.C.A. § 7105(b)(1), and that the Veteran is therefore 
entitled to an effective date for his increased initial 
rating of the date of his original claim, or August 13, 2003.  
In the alternative, she contends that because the Veteran 
submitted the signed NOD to his service representative, the 
statute is satisfied for purposes of an earlier effective 
date whether the service representative filed the NOD or not.  
Put another way, by submitting the NOD to his representative, 
The Veteran complied with the statute.

The record shows that the RO mailed the Veteran the May 2004 
rating decision on May 24, 2004.  Thus, the one year filing 
period expired on May 24, 2005.  The record also reveals that 
VA did not receive a filing which met the criteria of an NOD 
until February 17, 2006.  That filing included a copy of an 
NOD signed by the Veteran and dated February 18, 2005.  
However, the copy does not indicate it was received by VA 
prior to February 17, 2006.

The Court held in Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
that where a rating decision which established an effective 
date for an increased rating becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on clear and unmistakable 
error (CUE).  In essence, the Court in Rudd held that there 
is no "freestanding" earlier effective date claim which could 
be raised at any time.  See Rudd, 20 Vet. App. at 299.

Based on the precedential Court decision in Rudd, the Board 
finds that the veteran's earlier effective date claim for an 
effective date of August 13, 2003, for an increased initial 
disability rating must be dismissed.

The argument that the Veteran's representative filed his NOD 
with VA on or about February 18, 2005, and that such claim 
was misplaced by VA, rather than by his representative, 
brings into play the presumption of administrative 
regularity.  "The presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
[quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)].

While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the United States Court of Appeals for Veterans Claims (the 
Court) applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the Veteran's, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  

Therefore, the Veteran's statement, or the statement of his 
counsel, that he submitted an NOD which was filed with VA in 
February 2005, cannot rebut the presumption of regularity.  
Neither is the Veteran's counsel's statement that the NOD was 
lost by VA sufficient to rebut the presumption.  A thorough 
review of the Veteran's claims folder does not indicate that 
he filed the NOD until February 2006, long after the 
expiration of the one year period prescribed by § 7105(b)(1).  
The Veteran has submitted no specific evidence, aside from 
his and his counsel's own statements, concerning the alleged 
loss of the claim by VA.

In sum, there is no evidence that the Veteran or his 
representative filed an NOD earlier than February 17, 2006, 
or that the claims file is in any way incomplete.  

With regard to the argument of counsel that the submission of 
the NOD to the Veteran's representative is tantamount to 
filing the NOD with VA, the Board finds that submitting 
paperwork such as an NOD to a service organization 
representative, who is not employed by or associated with VA, 
is not filing a claim with the VA.  See 38 C.F.R. § 20.300 
(2008).  The representative is an agent of the Veteran, not 
an agent of VA.  If the representative did not promptly file 
the Veteran's claim with VA, or lost the paperwork entirely, 
this ultimately is the Veteran's responsibility, not that of 
VA.  

The Veteran's counsel also seems to contend that the Veteran 
complied with the spirit of the law, if not the letter of the 
law.  Such an argument is asking for equitable relief.  
Without commenting on the viability of such an argument, the 
Board emphasizes that it is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  Thus, the Board finds that the 
Veteran can not prevail under this argument.

Accordingly, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that the May 2004 rating decision that the Veteran was 
entitled to an initial 10 percent disability rating for 
service-connected right ankle arthritis was final because no 
NOD was filed with VA within the one year period prescribed 
by 38 U.S.C.A. § 7105(b)(1).  The veteran did not appeal that 
decision to the Board, and the RO's decision thus became 
final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008) [in general, unappealed RO decisions are 
final].  The Board further finds that the February 17, 2006, 
submission is a claim for an increased rating.  Because the 
law, and not the facts, is dispositive of the issue, the 
Veteran has failed to state a claim upon which relief may be 
granted, and, as a matter of law, the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

Additional comment

The Board observes that when a claim for an increased rating 
is granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 
U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 
Vet App. 505 (2007).  In this case, based on the Board's 
decision, that date would be February 17, 2005.  The 
Veteran's service-connected right ankle arthritis is 
currently assigned an effective date of October 24, 2004.  
The Board is not determining in this decision whether the 
evidence supports a finding that the October 24, 2004, 
effective date is correct; rather, the Board simply observes 
that the Veteran already enjoys an effective date earlier 
than that provided by law.




ORDER

The May 2004 rating decision is final and the benefit sought 
on appeal is denied.


REMAND

Reasons for remand

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  With regard to the Veteran's claims for entitlement 
to service connection for DJD of both knees and a spine 
condition, the record reveals that Hickson element (1) 
appears to be satisfied because there is evidence that the 
veteran has been diagnosed with DJD of both knees and DJD of 
the lumbar spine.  With regard to element (2), the Board 
notes that the Veteran's service treatment records and the 
testimony of the Veteran indicate that he injured both his 
knees and back during service.  However, with regard to 
element (3), the record is not clear.

On the one hand, there is evidence that the Veteran injured 
his knees in work related incidents long after his discharge 
from service.  See January 2000 letter from Dr. J.G.  On the 
other, the Veteran submitted the July 2006 letter from Dr. 
T.A. who, after reviewing the Veteran's VA claims folder, 
opined that the Veteran's current disorders were caused or 
aggravated by parachute landings made during service.  Dr. 
T.A. and Dr. N.B both provided restatements of the Veteran's 
contention that he has suffered the conditions since leaving 
active duty.  The Board observes that Dr. T.A.'s opinion is 
not supported by a rationale of how the Veteran's current 
conditions were related to service, but only a conclusion 
that they were.  In the middle are opinions made by VA 
contract physicians who determined that they could not render 
a nexus opinion without resorting to speculation.  In sum, 
the record regarding Hickson element (3) requires additional 
development and medical expertise.  

With regard to the Veteran's right ankle, the Veteran 
contended at the January 2009 hearing that his right ankle 
had gotten worse.  VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, 
where the record does not adequately reveal the current state 
of the claimant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) [where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination].  

In addition, the Board notes that the Veteran's right ankle 
disability was rated using the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 [Ankle, limited motion of].  In the 
October 2006 notice of disagreement, the Veteran's counsel 
asserted that the appropriate diagnostic code was instead 
Diagnostic Code 5270 [Ankle, ankylosis of].  As noted in the 
Introduction, in the January 2009 brief in support of the 
Veteran's claim, counsel also contends that Diagnostic Code 
5284 [Foot injuries, other] is raised by the evidence.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran in 
writing and request that he identify any 
treatment he has received for his knees, 
right ankle, or low back since September 
2006.  Any records that are identified 
should be obtained and associated with the 
Veteran's VA claims folder.

2.  After completion of the foregoing, VBA 
should arrange for the Veteran's VA claims 
folder to be reviewed by an appropriate VA 
examiner or examiners from the Oklahoma 
City VA Medical Center.  The examiner or 
examiners should subsequently examine the 
Veteran and determine the nature and 
extent of the Veteran's current condition 
of the left and right knees, and spine.  
The examiner or examiners should also 
provide an opinion whether it is as likely 
as not that the Veteran's left and right 
knee conditions and spine condition were 
caused or aggravated by his active duty 
service.  The examiner or examiners should 
provide the reasons and bases for any 
conclusion or opinion reached.  Any such 
examination reports should be associated 
with the Veteran's VA claims folder.

3.  VBA shall also arrange for a VA 
medical examination of the Veteran's right 
ankle arthritis disability.  The examiner 
shall provide a description of the current 
nature and extent of the Veteran's right 
ankle disability, and specifically opine 
whether the Veteran's condition includes 
ankylosis of any degree.  The examiner 
shall provide the reasons and bases for 
any opinion reached.  The examiner's 
report should be associated with the 
Veteran's VA claims folder.

4.  After completion of the foregoing, and 
any other development deemed necessary, 
VBA shall prepare a supplemental statement 
of the case (SSOC) regarding the issues of 
entitlement to service connection for a 
spine condition, service connection for a 
bilateral knee condition, and entitlement 
to an increased disability rating for 
service-connected right ankle arthritis, 
currently evaluated as 20 percent 
disabling.  The SSOC shall be sent to the 
veteran and his attorney, with appropriate 
notice as to his appellate rights.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


